         Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RESCO LODGING LLC DBA
SUPER 8,
          Plaintiff,

versus

PETER T. GAYNOR, in his official capacity
as the Acting Administrator of the
FEDERAL EMERGENCY MANAGEMENT
AGENCY (FEMA),
               Defendant.


                                           COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes Plaintiff, RESCO LODGING

LLC DBA SUPER 8 (“SUPER 8”), who files this Complaint against Defendant, PETER T.

GAYNOR, in his official capacity as the Acting Administrator 1 of the FEDERAL EMERGENCY

MANAGEMENT AGENCY (“FEMA”), on the grounds set forth below:

                                      Jurisdiction and Venue

1.       This action arises as a result of FEMA’s denial of the SUPER 8’s flood claim under the

National Flood Insurance Act of 1968, as amended (“NFIA”; 42 U.S.C. §4001 et seq.), the Federal

Emergency Management Agency’s (“FEMA”) regulations, and federal common law.

2.       This breach of contract action involves breaches of a Standard Flood Insurance Policy

(“SFIP”) General Property Form, 44 C.F.R. Pt. 61, Appx. A(2), that FEMA sold to SUPER 8

pursuant to the NFIA.




1
 Pursuant to 42 U.S.C. § 4072, the only proper party defendant is the Administrator of FEMA in his
official capacity, currently the Acting Administrator, Peter T. Gaynor.

                                                   1
      Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 2 of 7



3.     Pursuant to 42 U.S.C. § 4072 this Court has original and exclusive subject matter

jurisdiction over cases involving disputed disallowance or partial disallowance of federal flood

insurance claims proceeds, regardless of the amount in controversy.

4.     In addition, this Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 because the interpretation of the SFIP, a federal regulation, creates numerous substantial

federal questions.

5.     Venue is proper in the United States District Court for the Southern District of Texas

pursuant to 28 U.S.C. §1391(b) and (c), and 42 U.S.C. §4072, as this Court encompassed the

location of the subject property.

                                              Parties

6.     Plaintiff, SUPER 8, is a limited liability company duly qualified and registered in the State

of Texas, with its principal place of business being in Harris County, Texas.

7.     SUPER 8 is the owner of the property located at and commonly identified as 5550

Homestead Road, Houston, Texas 77028-5021.

8.     Defendant is PETER T. GAYNOR, in his official capacity as the Acting Administrator of

FEMA, as authorized under 42 U.S.C. §4072 to asset claims related to the disallowance or partial

disallowance of a flood insurance claim. See also, 44 C.F.R. Pt. 61, Appx. A(2), Art. VII.R. and

44 C.F.R. §62.22

                                       Background Facts

9.     FEMA sold an SFIP, General Property Form (44 C.F.R. Pt. 61, Appx. A(2), to SUPER 8

for the subject property having coverage amounts of $500,000.00 for Coverage A – Building and

$330,800.00 for Coverage B – Contents, each subject to a $1,250.00 deductible. See, Exhibit 1.




                                                 2
      Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 3 of 7



SUPER 8 paid all necessary premiums, and the SFIP was in full force and effect on or about August

25, 2017, and all relevant times thereafter.

10.    The SFIP issued to SUPER 8 covered flood damage subject for the building and other

structures described under Coverage A; contents under Coverage B; debris and loss avoidance

measures as described under Coverage C; and, costs incurred to comply with state or local flood

plain management laws or ordinances as described under Coverage D (also known as Increased

Cost of Compliance or ICC). This lawsuit specifically does not seek any claim under Coverage D.

11.    On or about August 25, 2017, Hurricane Harvey began impacting the Texas coast causing

widespread, devastating, long-duration flooding (the “Flood”) throughout much of southeast

Texas, and ultimately flooding the SUPER 8 building and contents.

12.    As a direct and proximate result of the Flood, SUPER 8 suffered a direct physical loss.

SUPER 8’s property was inundated with contaminated floodwaters for several days causing

physical changes and damages directly by and from Flood to the subject property. SUPER 8 has

incurred and continues to incur significant expenses to restore the property to pre-flood condition.

13.    SUPER 8 timely notified FEMA of this flood insurance loss, as required by Article VII.J.1.

of the SFIP.

14.    FEMA hired and sent an adjuster to SUPER 8’s building to inspect the property, prepare a

damage estimate and a Proof of Loss form, and to make adjustment recommendations, subject to

the approval of FEMA. FEMA’s estimate recommended complete tear out up to four feet of the

lower floor of the building.

15.    FEMA and the adjuster prepared a damage estimate and a Proof of Loss form, but they

chose to not comply with the provisions and requirements of the SFIP and FEMA’s own rules,

regulations, guidance, and Adjuster Claims Manual.



                                                 3
         Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 4 of 7



16.      SUPER 8 felt forced to sign and submit a Proof of Loss statement to FEMA based upon

the insurance adjuster’s inspection and report of the subject property in order to receive an initial

damage assessment payment.

17.      SUPER 8 realized that numerous flood damaged items had been omitted and other flood

damages items were significantly underpaid by FEMA.

18.      Because the adjuster’s Proof of Loss and FEMA’s payments based upon it were deficient

and failed to adequately compensate SUPER 8 for all covered losses, SUPER 8 retained

independent experts, Pinnacle Limited, to evaluate the extent of the flood loss caused by and from

Flood.

19.      Pinnacle Limited found that the Flood had damaged SUPER 8’s covered property in an

amount and scope far greater than found by FEMA’s adjuster.

20.       SUPER 8 objected to the estimate and payment by Defendant on the following grounds:

the Defendant’s estimate and payment did not include or detail the full scope of covered damages

and necessary repairs; damaged items were omitted or missing; the adjuster chose to use incorrect

and/or inadequate pricing which did not accurately reflect the true cost of repairs unique to SUPER

8’s building and contents; and, the adjuster chose to use inappropriate and/or inadequate methods

of repair.

21.      On July 5, 2018, FEMA sent a letter to SUPER 8 advising that it would not “issue a

payment in the amount requested.”

22.      On August 23, 2018, SUPER 8 submitted a timely, signed and sworn proof of loss

statement to FEMA for remaining coverage limits for Coverage A – Building and $179,308.00 for

Coverage B – Contents, all with supporting documentation, as required by Article VII.J.4. Such




                                                 4
      Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 5 of 7



covered flood damages include but are not limited to exterior synthetic stucco, perimeter wall

sheathing, and flooring.

23.    FEMA chose to not make any efforts to agree on the scope of damages; chose to not make

a determination regarding missing items; chose to ignore the pricing submitted in the SUPER 8’s

estimate which was prepared by a qualified professional using industry standard software; and

chose to not review its own estimate for improper methods of repair used by its adjuster. FEMA

refuses to consider any additional payment or take any action on the SUPER 8’s Proof of Loss and

estimate until SUPER 8 produces receipt of “incurred” or “accrued” costs. There is no provision

in the SFIP which requires the insured to make repairs.

24.    By failing to make any effort to reach agreement on the scope of damages and pricing with

SUPER 8, FEMA has deprived the SUPER 8 of the right to appraisal under the SFIP, Art. VII.P.

FEMA’s choice not to consider SUPER 8’s estimate and identifying the items it disputes or denies

also denies SUPER 8 of the right to appeal. At this time, SUPER 8 has no other alternative but to

file suit to collect the amount due under the SFIP.

25.    SUPER 8 has complied with all condition precedents within the SFIP prior to filing this

lawsuit, including, but not limited to, timely notifying FEMA of the loss and submitting a timely

Proof of Loss. Moreover, SUPER 8 is filing suit within one year of the July 5, 2018 letter denying

payment. Therefore, this suit is timely within 42 U.S.C. §4072 and 44 C.F.R. Pt. 61, Appx. A(2),

Art. VII.R.

26.    Despite receipt of the documentation evidencing FEMA’s substantial underpayment,

Defendant has delayed and denied these claims, which are due and owed under the SFIP.




                                                 5
       Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 6 of 7



                                      Breach of Contract

27.     SUPER 8 re-alleges and incorporates each and every allegation set forth above as if set

forth fully herein.

28.     This is an action for damages as a result of FEMA’s breach of the SFIP, an insurance

contract.

29.     SUPER 8 and FEMA entered into an insurance contract when Homeowner purchased from

FEMA the above referenced SFIP, no. 4000491787, for the subject property.

30.     The SFIP, at all times relevant, provided flood insurance coverage to SUPER 8 for physical

damages to the subject property caused by or from Flood.

31.     Beginning on or about August 25, 2017, SUPER 8’s building and contents flooded for an

extended period of time. The Flood physically changed and damaged the subject property.

32.     SUPER 8 fully performed under the contract by having paid all premiums when due,

satisfying all SFIP requirements, including but not limited to Articles VII.J. and VII.R., and

cooperating with the Defendant and its adjuster.

33.     SUPER 8 complied with all conditions precedent to recovery, including but not limited to

timely notification of the flood loss and submitting a complete Proof of Loss statement with

supporting documentation.

34.     FEMA materially breached the SFIP when it chose to not pay SUPER 8 for all covered

damages caused directly by and from Flood water. Further, FEMA breached the SFIP when it

failed to pay for covered but omitted flood damaged items and when it underpaid numerous flood

damaged items in the subject property. Moreover, FEMA breached the contract of insurance when

it failed to perform other obligations it owed the Homeowner under the SFIP.




                                                   6
      Case 4:19-cv-02408 Document 1 Filed on 07/03/19 in TXSD Page 7 of 7



35.    By virtue of its various breaches of contract, including the choice not to pay SUPER 8 for

its covered losses, FEMA is liable to and owes SUPER 8 for the actual damages SUPER 8

sustained as a foreseeable and direct result of the breach of contract and all costs associated with

recovering, repairing, and/or replacing the covered, flood damaged property in accordance with

the SFIP, together with all costs, expenses, and relief as allowed by law.

                                        Prayer for Relief

       WHEREFORE, Plaintiff, RESCO LODGING LLC DBA SUPER 8, prays that after due

proceedings are heard, that this Court enter Judgment in favor of the Plaintiff and against the

Defendant for all amounts that Plaintiff proves at trial of this matter for damages due to the

Defendant’s breach of the insurance contract, and for cost, expenses, and other relief that this

Honorable Court may deem just and proper.

                                              Respectfully submitted,

                                              PANDIT LAW FIRM, L.L.C.

                                              BY:    /s/ Phillip N. Sanov
                                              PHILLIP N. SANOV, Tx. Bar No. 17635950
                                              RAJAN PANDIT,           La. Bar No. 32215
                                                                      Fed. ID 1070660
                                              JOHN D. CARTER, La. Bar No. 24334
                                                                      Fed. ID 1058771
                                              JESSIE BRAUD CALLAHAN,
                                                                     La. Bar No. 37526
                                                                     Fed. ID 3364439
                                              HENRY J. ROTH,         La. Bar No. 37526
                                                                     Fed. ID 3364439

                                              One Galleria Tower
                                              2700 Post Oak Blvd., 21st Floor
                                              Houston, TX 77056
                                              Telephone:    (800) 615-3046
                                              Facsimile:    (504) 313-3820
                                              Email:        psanov@panditlaw.com
                                              COUNSEL FOR PLAINTIFF



                                                 7
